 
 
I 
111th CONGRESS 1st Session 
H. R. 32 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2009 
Mr. McIntyre (for himself, Mr. Kissell, and Mr. Etheridge) introduced the following bill; which was referred to the Committee on Veterans’ Affairs 
 
A BILL 
To amend title 38, United States Code, to improve the outreach activities of the Department of Veterans Affairs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Veterans Outreach Improvement Act of 2009. 
2.Improvement of outreach activities within Department of Veterans Affairs 
(a)In generalChapter 5 of title 38, United States Code, is amended by adding at the end the following new subchapter: 
 
IVOutreach Activities 
561.Outreach activities: coordination of activities within the Department 
(a)Coordination proceduresThe Secretary shall establish and maintain procedures for ensuring the effective coordination of the outreach activities of the Department between and among the following: 
(1)The Office of the Secretary. 
(2)The Office of Public Affairs. 
(3)The Veterans Health Administration. 
(4)The Veterans Benefits Administration. 
(5)The National Cemetery Administration. 
(b)Annual review of proceduresThe Secretary shall— 
(1)annually review the procedures in effect under subsection (a) for the purpose of ensuring that those procedures meet the requirements of that subsection; and 
(2)make such modifications to those procedures as the Secretary considers appropriate in light of such review in order to better achieve that purpose. 
562.Outreach activities: cooperative activities with States; grants to States for improvement of outreach 
(a)PurposeIt is the purpose of this section to provide for assistance by the Secretary to State and county veterans agencies to carry out programs in locations within the respective jurisdictions of such agencies that offer a high probability of improving outreach and assistance to veterans, and to the spouses, children, and parents of veterans, to ensure that such individuals are fully informed about, and assisted in applying for, any veterans’ and veterans-related benefits and programs (including State veterans’ programs) for which they may be eligible.  
(b)Priority for areas with high concentration of eligible individualsIn providing assistance under this section, the Secretary shall give priority to State and county veteran agencies in locations— 
(1)that have relatively large concentrations of populations of veterans and other individuals referred to in subsection (a); or 
(2)that are experiencing growth in the population of veterans and other individuals referred to in subsection (a). 
(c)Contracts for outreach servicesThe Secretary may enter into a contract with a State or county veterans agency in order to carry out, coordinate, improve, or otherwise enhance outreach by the Department and the State or county (including outreach with respect to a State or county veterans program). As a condition of entering into any such contract, the Secretary shall require the agency to submit annually to the Secretary a three-year plan for the use of any funds provided to the agency pursuant to the contract and to meet the annual outcome measures developed by the Secretary under subsection (d)(4). 
(d)Grants 
(1)The Secretary may make a grant to a State or county veterans agency to be used to carry out, coordinate, improve, or otherwise enhance— 
(A)outreach activities, including activities carried out pursuant to a contract entered into under subsection (c); and 
(B)activities to assist in the development and submittal of claims for veterans and veterans-related benefits, including activities carried out pursuant to a contract entered into under subsection (c). 
(2)A State veterans agency that receives a grant under this subsection may award all or a portion of the grant to county veterans agencies within the State to provide outreach services for veterans, on the basis of the number of veterans residing in the jurisdiction of each county. 
(3)To be eligible for a grant under this subsection, a State or county veterans agency shall submit to the Secretary an application containing such information and assurances as the Secretary may require. The Secretary shall require a State or county veterans agency to include, as part of the agency’s application— 
(A)a three-year plan for the use of the grant; and 
(B)a description of the programs through which the agency will meet the annual outcome measures developed by the Secretary under paragraph (4). 
(4) 
(A)The Secretary shall develop and provide to the recipient of a grant under this subsection written guidance on annual outcome measures, Department policies, and procedures for applying for grants under this section.  
(B)The Secretary shall annually review the performance of each State or county veterans agency that receives a grant under this section. 
(C)In the case of a State or county veterans agency that is a recipient of a grant under this subsection that does not meet the annual outcome measures developed by the Secretary, the Secretary shall require the agency to submit a remediation plan under which the agency shall describe how and when it plans to meet such outcome measures. The Secretary must approve such plan before the Secretary may make a subsequent grant to that agency under this subsection. 
(5)No portion of any grant awarded under this subsection may be used for the purposes of administering the grant funds or to subsidize the salaries of State or county veterans service officers or other employees of a State or county veterans agency that receives a grant under this subsection. 
(6)Federal funds provided to a State or county veterans agency under this subsection may not be used to provide more than 50 percent of the total cost of the State or county government activities described in paragraph (1) and shall be used to expand existing outreach programs and services and not to supplant State and local funding that is otherwise available.  
(7)In awarding grants under this subsection, the Secretary shall give priority to State and county veterans agencies that serve the largest populations of veterans. 
(8) 
(A)In a case in which a county government does not have a county veterans agency, the county government may be awarded a grant under this subsection to establish such an agency. 
(B)In a case in which a county government does not have a county veterans agency and does not seek to establish such an agency through the use of a grant under this subsection, the State veterans agency for the State in which the county is located may use a grant under this section to provide outreach services for that county. 
(C)In the case of a State in which no State or county veterans agency seeks to receive a grant under this subsection, the funds that would otherwise be allocated for that State shall be reallocated to those States in which county veterans agencies exist and have sought grants under this subsection. 
(9)A grant under this subsection may be used to provide education and training, including on-the-job training, for State, county, and local government employees who provide (or when trained will provide) veterans outreach services in order for those employees to obtain accreditation in accordance with procedures approved by the Secretary and, for employees so accredited, for purposes of continuing education. 
(e)DefinitionsFor the purposes of this section: 
(1)The term State veterans agency means the element of the government of a State that has responsibility for programs and activities of that State government relating to veterans benefits. 
(2)The term county veterans agency means the element of the government of a county or municipality that has responsibility for programs and activities of that county or municipal government relating to veterans benefits. 
563.Outreach activities: funding 
(a)Separate accountAmounts for the outreach activities of the Department under this subchapter shall be budgeted and appropriated through a separate appropriation account. 
(b)Separate statement of amountIn the budget justification materials submitted to Congress in support of the Department budget for any fiscal year (as submitted with the budget of the President under section 1105(a) of title 31), the Secretary shall include a separate statement of the amount requested to be appropriated for that fiscal year for the account specified in subsection (a). 
564.Definition of outreachFor purposes of this subchapter, the term outreach means the act or process of taking steps in a systematic manner to provide information, services, and benefits counseling to veterans, and the survivors of veterans, who may be eligible to receive benefits under the laws administered by the Secretary to ensure that those individuals are fully informed about, and assisted in applying for, any benefits and programs under such laws for which they may be eligible. 
565.Authorization of appropriationsThere is authorized to be appropriated to the Secretary for each of fiscal years 2010, 2011, and 2012, $25,000,000 to carry out this subchapter, including making grants under section 562(d) of this title.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new items: 
 
 
Subchapter IV—Outreach Activities 
561. Outreach activities: coordination of activities within the Department. 
562. Outreach activities: cooperative activities with States; grants to States for improvement of outreach. 
563. Outreach activities: funding. 
564. Definition of outreach. 
565. Authorization of appropriations.. 
(c)Deadline for implementationThe Secretary of Veterans Affairs shall implement the outreach activities required under subchapter IV of chapter 5 of title 38, United States Code, as added by subsection (a), by not later than 120 days after the date of the enactment of this Act. 
 
